DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 19, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 33 and 34 are canceled.
Claims 1-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Drawings
The replacement drawings received on August 19, 2022 are acceptable.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 contains the phrase, “house din separate”.
It should be, “housed in separate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 23-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 19, 2022 is withdrawn in view of the Amendment received on August 19, 2022.  The rejection of claims 33 and 34 are withdrawn by way of their cancelation.
The rejection of claims 33 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, made in the Office Action mailed on April 19, 2022 is withdrawn in view of the Amendment received on August 19, 2022, canceling the rejected claims.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite for reciting the phrase, “but does not contain the element(s) selected in the step (1).”  Preliminarily, claim 23 is drawn to a product, not a method and therefore, the Office construes this phrase to refer to element (1) of the kit.
Element (1) recites “a purified water, saline or buffer which contains at least one element selected from the group consisting of internal control DNA, forward and reverse primers that specifically hybridizes to the DNA”.
Although element (1) requires that the purified water, saline or buffer contain at least one of the recited elements, the subject-phase negates their presence.
	Claim 23 as presently amended, now recites the very items which are not to be contained in the kit as reagents in Reagent B.
	Therefore, it is completely unclear what is comprised by the kit of claim 23.
	Claim 23 is also indefinite because it is unclear why the word, “reagent” is capitalized to “Reagent” in the limitations, “Nov Reagent A, B, and C.”  It would appear that Applicants are referring to the Nov Reagents A, B, and C which are sold in a commercially sold kit by Shimadzu Corp, product no. 241-09325.  However, the actual make up of Nov Reagent A, B, and C are proprietary are not known and therefore, reciting a product of such reagents render the claim indefinite.
	Claims 24-32 are indefinite by way of their dependency on claim 23.
Rejection – Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 23 has been amended to reference reagents which are comprised in a commercially sold kit by the company, “Shimadzu” by the product no. 241-09325, in the recitation of, “NoV Reagent A”, “Nov Reagent B,” and “Nov Reagent C”.  While claim 23 recites some of the general contents of what is comprised in the reagents, the actual make up of the “Reagent” is not known and therefore, the metes and bounds of these reagents are not known.
The commercial site shimadzu.com had been searched for the product by the recited product number, but no such product could be located.  An enablement require requires that the application should contain a written description to enable a skilled artisan to make and use the claimed invention without undue experimentation.
Because the reagents A, B, and C of the recited product (by product number) are not disclosed and the product cannot be obtained from Shimadzu, one of skill in the art would not be able to make the kit reagents as presently required in claim 23-32 32 without undue experimentation.
Claim Rejections - 35 USC § 103
The rejection of claims 23-30 under 35 U.S.C. 103 as being unpatentable over Faye et al. (Journal of Clinical Virology, 2008, vol. 43, pages 96-101) in view of Quantifast® Pathogen RT-PCR+IC Handbook (product description from Qiagen®, July 2011, downloaded from Qiagen.com, herein, “QuantiFast”), and Navarro et al. (European Journal of Plant Pathology, 2005, vol. 111, pages 77-84) and as evidenced by Titan One Tube RT-PCR System (product catalogue 11 855 476 001, February 2021, obtained at sigmaaldrich.com, herein, “Titan”), made in the Office Action mailed on April 19, 2022 is withdrawn in view of the Amendment received on August 19, 2022.
Conclusion
	No claims are allowed. 
	Nishimura et al. (Journal of Virological Methods, 2010, vol. 163, pages 282-286) evidence the commercial availability of various Shimadzu® RT-PCR kits for amplifying norovirus:
“The application of this novel direct RT-PCR assay is described for the detection of norovirus RNA in fecal samples using the Norovirus GI and GII RNA Detection Kit (Shimadzu)…” (page 283, 1st column)

“fecal suspension was mixed with … reagent from the Norovirus GI and GII RNA Detection Kit (cat no. 241-08905-91 or -92)” (page 283, 1st column)


	Kobayashi et al. (WO 2021/010239 A1, published January 2021, priority date July 18, 2019) teach a Norovirus RT-PCR kit sold by Shimadzu having NoV Reagents A, B, and C sold under a totally different catalogue product ID: 241-09325-91) (see page 17):

    PNG
    media_image1.png
    318
    847
    media_image1.png
    Greyscale

	


It is not known, however, what the kit contents hold nor their reagent make up or whether the reagents employed in Nishimura et al. or Kobayashi et al. are the same are the reagents claimed in the instant claim as the specification references to a catalogue number which is different and is no longer commercially available.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 12, 2022
/YJK/